Title: To George Washington from Alexander Hamilton, 25 September 1780
From: Hamilton, Alexander
To: Washington, George


                        
                            Dr Sir
                             Sepr 25. 80
                        
                        You will see by the inclosed we are too late—Arnold went by water to the Vulture—I shall write to General
                            Greene advising him without making a bustle to be in readiness to march and even to detach a Brigade this way for though I
                            do not believe the project will go on, it is possible Arnold has made such dispositions with the Garrison as may tempt the
                            enemy in its present weakness to make the stroke this night and it seems prudent to be providing against it. I shall
                            endeavour to find Meigs and request him to march to the Garrison—and shall make some arrangements here. I hope Your
                            Excellency will approve these steps as there may be no time to be lost.I am Yr most Obed. & hume S.
                        
                            A. Hamilton
                        
                        
                            The Vulture is gone down to NY.
                        
                    